PER CURIAM.
Appellant, Gary D. Donahue, appeals from the trial court’s upward departure from the sentencing guidelines based upon the habitual offender statute, § 775.084, Fla.Stat. (1985). Sentencing pursuant to the habitual offender statute will not support departure from the guidelines. Whitehead v. State, 498 So.2d 863 (Fla.1986).
We affirm the conviction, vacate the sentence, and remand to the trial court for resentencing within the guidelines. The trial court may depart if there are valid reasons for departure other than treating Donahue as a habitual offender. See Bell v. State, 500 So.2d 217 (Fla. 1st DCA 1986).
RYDER, A.C.J., and LEHAN and FRANK, JJ., concur.